           Case 1:20-cv-10377-CM Document 7 Filed 12/11/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ABDULLAH SPENCER-EL-DEY,

                                 Plaintiff,
                                                                 1:20-CV-10377 (CM)
                     -against-
                                                          ORDER DIRECTING ORIGINAL
 CHILDREN’S VILLAGE; BOY SCOUTS                                  SIGNATURE
 OF AMERICA,

                                 Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff brings this action pro se. He submitted his complaint without an original

signature. Rule 11(a) of the Federal Rules of Civil Procedure provides that “[e]very pleading,

written motion, and other paper must be signed by at least one attorney of record in the attorney’s

name – or by a party personally if the party is unrepresented.” Fed. R. Civ. P. 11(a); see Local

Civil Rule 11.1(a). The Supreme Court has interpreted Rule 11(a) to require “as it did in John

Hancock’s day, a name handwritten (or a mark handplaced).” Becker v. Montgomery, 532 U.S.

757, 764 (2001). To remedy Plaintiff’s lack of signature, within thirty days of the date of this

order, Plaintiff must sign and submit the attached declaration form for his complaint.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, this action

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, this action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-10377-CM Document 7 Filed 12/11/20 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

 Dated:   December 11, 2020
          New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
